Title: To Thomas Jefferson from Jacob Bayley, 20 January 1802
From: Bayley, Jacob
To: Jefferson, Thomas


          
            May it Please your Excelency
            Newbury Janry 20th 1802
          
          Please to receive my sincere congratulation on your appointment as President of the United States of America which Ofice requires a man not only of abiley and integrety but a true freind to the rights of man a true Republickcan. without flattery according to my opinion those qualifications are united in our present Choice. may the Place of your Grand predecessor Washington be ever filled with as great Magnitude and Honor as it was when he was President. great has been the opposition against Repulickism in this quarter and eaven now some are bold enough to say you will not hold your office two years. but the major part of the people are in favour of the present administration I hope and have reason to hope the rights of man will be better understood as the Citizens are educated and informed. I think that a general and more equal Education is the strength of a Repulick within it self. I need not eaven say that a well Disapplined Militia is our safty from without what signefys twelve Regements to defend so Extensive a Sea Coast or to raise a Standing Army to enforce the Laws of a Repulick, how inconsistant, if a Repulick has not virtue enough to support it self without the Sword fare well repulickism. as to those that oppose the true rights of man need not be used any otherwise than Moses used the Isrealits when they in his absence made Goldan Gods to return into Egypt before them. but to grind it to powder and make them drink the water into which he strew it. far be it from me that I should consent to return into Egypt again. every meathod has been Taken in this vicinety to force me and mine to consent. Should I quit the first Principles of our Seperation from Briton no. when I have spent a number of years to gain our Independance and all my Intrist, Exposed My Self in Battle, and at home for three months together not sleept secure in my own House and now give up the cause to those who faught against us God forbid. our cause is good, and I belive it will prosper your Excelency will be good enough to Excuse my boldness in writing and recieve the best wishes of your Excelencys most
          Obedient Humble Servant
          
            Jacob Bayley
          
        